Citation Nr: 1518101	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-21 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for hypothyroidism. 

2. Entitlement to service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to November 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, California, which granted service connection for hypothyroidism, assigning an initial 10 percent disability rating for the disorder. The appeal arises from the Veteran's disagreement with the initial disabilty rating assigned. The RO in Huntington, West Virginia subsequently performed development. 

The September 2010 rating decision from which this appeal arises also denied separate claims for service connection for psoriasis and dermatitis. In an October 2010 Notice of Disagreement (NOD), the Veteran's specifically recorded her disagreement with the denial of service connection for psoriasis and stated that she did "not plan to appeal" the denial of service connection for dermatitis. In a February 2013 Statement of the Case (SOC), the Huntington RO readjudicated the issue of service connection for dermatitis rather than the issue of service connection for psoriasis. The Veteran did not take any further action to appeal the claim for service connection for dermatitis. As the Veteran submitted a timely NOD regarding the issue of service connection for psoriasis and VA has not issued a SOC regarding that issue, it is therefore REMANDED for the issuance of a SOC. 
38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a skin examination to determine the nature and etiology of the claimed psoriasis disorder. The examiner must be provided access to the Veteran's files in Virtual VA and VBMS. Any indicated evaluations or studies should be conducted. A complete rationale for any opinions expressed must be provided.

2. Issue the Veteran and her representative a SOC on the issue of entitlement to service connection for psoriasis. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, she must file a timely substantive appeal responding to the SOC. Should the Veteran or her representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

3. Obtain and associate with the claims file all outstanding records of VA and private treatment for the service-connected hypothyroidism. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

4. Schedule the Veteran for a VA examination with a qualified examiner to address the current severity of her hypothyroidism. The examiner must be provided access to the Veteran's files in Virtual VA and VBMS. The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed. Any indicated evaluations or studies should be conducted. A complete rationale for any opinions expressed must be provided.

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's hypothyroidism. Specifically, the examiner should comment on whether examination and review of the evidence shows that the Veteran presents objective evidence of cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (to include signs of dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; or mental sluggishness as a result of hypothyroidism. The examiner must discuss the effect the appellant's symptoms have on her occupational functioning and activities of daily living.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a higher initial rating for hypothyroidism should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




